In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated May 30, 2001, which, inter alia, denied their motion to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
There is no merit to the defendants’ contentions that the index number used in this action was purchased by the plaintiff for a prior, different action, and that an order of the Supreme Court, dated April 14, 2000, dismissed such prior action. Thus, the plaintiff was not required to purchase a new index number, and his failure to do so does not mandate dismissal of the action. Consequently, his claim is not time barred pursuant to General Municipal Law § 50-i (see CPLR 304, 306-a; Matter of Fry v Village of Tarrytown, 89 NY2d 714; Matter of Gershel v Porr, 89 NY2d 327). Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.